Judgment, Supreme Court, Bronx County, rendered December 14, 1978, convicting defendant after a jury trial of assault in *565the second degree unanimously affirmed. The admission of defendant’s station house statement into evidence, if error, was under all the circumstances harmless beyond a reasonable doubt. (See People v Crimmins, 36 NY2d 230.) Accordingly, we find it unnecessary to determine whether the trial court correctly held that the People had met its burden of proving that defendant had knowingly and intelligently waived her constitutional rights. (See North Carolina v Butler, 441 US 369; cf. People v Schroder, 71 AD2d 907.) As to the conceded errors by the trial court in his charge with regard to justification, the record discloses no objections by defense counsel, and we do not deem the errors sufficient in the light of all the evidence to warrant our reversing in the interest of justice. (See CPL 470.15, subd 3,. par [c].) Concur—Kupferman, J. P., Birns, Fein, Sandler and Lynch, JJ.